PER CURIAM:
The claimant brought this action for damage to his vehicle which occurred after *70encountering a highway reflector marker on US Route 219 on December 13, 1996.
The claimant’s 1987 Dodge was damaged when the reflector marker apparently struck the door and quarter panel. The claimant seeks $217.30 in estimated repair costs. At hearing on October 8, 1997, the respondent stipulated to liability. However, the claimant indicated that he also had full insurance coverage, with no deductible. It is well-established that the Court does not make awards for vehicular damage that is fully covered by claimant’s insurance coverage.
The claimant was asked to provide a copy of an insurance abstract to the Court. On or about December 5, 1997, the Court again requested a copy of the claimant’s insurance abstract. Receiving none, the Court is constrained by the evidence and the law to deny the claim.
Claim disallowed.